DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02/21/2022 has been entered. Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corl (US Pub No. US 2016/0074005).
Regarding claim 1, Corl teaches an intraluminal ultrasound imaging system, comprising (figure 1, element 100, para.0017): 
a patient interface module (PIM) communicatively disposed between a processing system and an intraluminal ultrasound device configured to be positioned within a body lumen of a patient (figure 1, element 112, 0023; “(PIM) 112 coupled to the proximal end of the instrument 102. The PIM 112 is operable to receive medical sensor data collected by the instrument 102 and the corresponding sensors 106, and is operable to transmit the received data to the processing system 114.”), the PIM comprising a transmitter (figure 2, pulser), an analog to digital converter (ADC) (figure 2, elements 204 and 206, para. 0031), and a communication device comprising a communication cable (para. 0023; “the PIM 112 transmits the medical sensor data over a USB connection, but in other embodiments an Ethernet connection, a Thunderbolt connection, a FireWire connection, or some other high-speed data bus connection can be utilized.”), wherein the PIM is configured to:
 transmit, with the transmitter, a first signal to the intraluminal ultrasound device (figure 2, the pulser, para. 0024, the PIM pulser can send pulses to a transducer to trigger it to transmit ultrasound energy); 
receive an ultrasound echo signal associated with the first signal from the intraluminal ultrasound device (para. 0023, PIM receives the echo signals from the intraluminal device and process the signals then transmit it to the processing system);
process the ultrasound echo signal to generate a processed ultrasound echo signal, prior to digitizing the ultrasound echo signal (paras. 0024 and 0030-0031; the PIM performs amplification, filtering, time-stamping, identification, and/or aggregating of the data…., the signal separator 202 passes the composite signal through a low-pass filter to extract the pressure-related data and through a high-pass filter to extract the flow-related data. After separation, one or more of the data signals may be amplified. In the illustrated embodiment, the flow data is amplified by the illustrated amplifier, signal data are amplified prior to analog-to-digital conversion. The amplified data is digitized using analog-to-digital converters such as ADC 206); 
digitize the processed ultrasound echo signal with the ADC to generate a digitized ultrasound echo signal (para. 0031; After separation, one or more of the data signals may be amplified. In the illustrated embodiment, the flow data is amplified by the illustrated amplifier, signal data are amplified prior to analog-to-digital conversion. The amplified data is digitized using analog-to-digital converters such as ADC 206);
convert the digitized ultrasound echo signal to a second signal communicable via the communication device (para. 0036; The digitized sensor data is provided to a signal processor 208, the signal processor 208 may perform baseband conversion, filtering, interpolation, noise reduction, integrate-and-hold, and/or other signal processing tasks on digitized Doppler-shifted ultrasound echo data before providing this processed, flow-related data to other components of the diagnostic system 100 such as the processing system 114 via the interface subunit 210); and 
transmit the second signal to the processing system via the communication cable of the communication device (para 0036, transmit the second signal via the interface subunit to the processing system 114).

Regarding claim 2, Corl teaches the intraluminal ultrasound imaging system of claim 1, wherein the processing system is configured to generate an intraluminal ultrasound image representative of the ultrasound echo signal based on the second signal and to display the intraluminal ultrasound image on a display device in communication with the processing system (para. 0025, the processing system receives the second signal from the PIM and further process the data to produce an image that can be displayed on the monitor 116).

Regarding claim 3, Corl teaches the intraluminal ultrasound imaging system of claim 1, wherein the communication cable is an Ethernet cable (para. 0023).

Regarding claim 4, Corl teaches the intraluminal ultrasound imaging system of claim 1, wherein the communication cable is a USB cable (para. 0023).

Regarding claim 5, Corl teaches the intraluminal ultrasound imaging system of claim 1, wherein the PIM further comprises a controller in communication with the transmitter, the ADC, and the communication device (figure 2, element 208, paras. 0028 and 0036).

Regarding claim 6, Corl teaches the intraluminal ultrasound imaging system of claim 5, wherein the controller is a field- programmable gate array (FPGA) (para. 0036).

Regarding claim 8, Corl teaches the intraluminal ultrasound imaging system of claim 1, wherein the intraluminal ultrasound device is an intravascular ultrasound (IVUS) device configured to be positioned within a blood vessel (figure 1, element 102, para. 0020).

Regarding claim 9, Corl teaches the intraluminal ultrasound imaging system of claim 1, wherein the ultrasound echo signal is processed to generate the processed ultrasound echo signal on a differential signal path to the ADC within the PIM (figure 2, paras. 0024 and 0030-0031; the PIM performs amplification, filtering, time-stamping, identification, and/or aggregating of the data…., the signal separator 202 passes the composite signal through a low-pass filter to extract the pressure-related data and through a high-pass filter to extract the flow-related data. After separation, one or more of the data signals may be amplified. In the illustrated embodiment, the flow data is amplified by the illustrated amplifier, signal data are amplified prior to analog-to-digital conversion. The amplified data is digitized using analog-to-digital converters such as ADC 206).

Regarding claim 10, Corl teaches the intraluminal ultrasound imaging system of claim 9, wherein the differential signal path comprises one or more amplifiers and bandpass filters (figure 2, paras. 0030 and 0031).

Regarding claim 11, Corl teaches A method of intraluminal ultrasound imaging, comprising (figure 1, element 100, para.0017):
 transmitting a first signal with an intraluminal ultrasound device positioned within a body lumen of a patient (figure 2, the pulser, para. 0032, the PIM pulser can send pulses to a transducer to trigger it to transmit ultrasound energy);
 receiving, with a patient interface module (PIM) communicatively disposed between the intraluminal ultrasound device and a processing system, an ultrasound echo signal associated with the first signal from the intraluminal ultrasound device (para. 0023, PIM receives the echo signals from the intraluminal device and process the signals then transmit it to the processing system);
 processing the ultrasound echo signal to generate a processed ultrasound echo signal, prior to digitizing the ultrasound echo signal (paras. 0024 and 0030-0031; the PIM performs amplification, filtering, time-stamping, identification, and/or aggregating of the data…., the signal separator 202 passes the composite signal through a low-pass filter to extract the pressure-related data and through a high-pass filter to extract the flow-related data. After separation, one or more of the data signals may be amplified. In the illustrated embodiment, the flow data is amplified by the illustrated amplifier, signal data are amplified prior to analog-to-digital conversion. The amplified data is digitized using analog-to-digital converters such as ADC 206); 
digitizing the processed ultrasound echo signal with the ADC to generate a digitized ultrasound echo signal (para. 0031; After separation, one or more of the data signals may be amplified. In the illustrated embodiment, the flow data is amplified by the illustrated amplifier, signal data are amplified prior to analog-to-digital conversion. The amplified data is digitized using analog-to-digital converters such as ADC 206);
converting, with a controller in the PIM, the digitized ultrasound echo signal to a second signal communicable via a communication device (para. 0036); and
 transmitting the second signal to the processing system via the communication device (para 0036, transmit the second signal via the interface subunit to the processing system 114).

Regarding claim 12, Corl teaches the method of claim 11, further comprising displaying, with a display device in communication with the processing system, an intraluminal ultrasound image representative of the ultrasound echo signal (para. 0025, the processing system receives the second signal from the PIM and further process the data to produce an image that can be displayed on the monitor 116).

Regarding claim 13, Corl teaches the method of claim 12, further comprising formatting, by the PIM, the ultrasound echo signal according to an image display format of the display device (para. 0025).

Regarding claim 14, Corl teaches the method of claim 11, wherein the communication device is an Ethernet cable (para. 0023).

Regarding claim 15, Corl teaches the method of claim 11, wherein the communication device is a USB cable (para. 0023).

Regarding claim 16, Corl teaches The method of claim 11, wherein the controller is a field-programmable gate array (FPGA) (para. 0036).

Regarding claim 17, Corl teaches the method of claim 11, further comprising converting the digitized ultrasound echo signal to a second signal with an Ethernet physical layer (PHY) device (para. 0023).

Regarding claim 18, Corl teaches the method of claim 11, wherein the ultrasound echo signal is processed to generate the processed ultrasound echo signal on a differential signal path to the ADC within the PIM (figure 2, paras. 0024 and 0030-0031; the PIM performs amplification, filtering, time-stamping, identification, and/or aggregating of the data…., the signal separator 202 passes the composite signal through a low-pass filter to extract the pressure-related data and through a high-pass filter to extract the flow-related data. After separation, one or more of the data signals may be amplified. In the illustrated embodiment, the flow data is amplified by the illustrated amplifier, signal data are amplified prior to analog-to-digital conversion. The amplified data is digitized using analog-to-digital converters such as ADC 206).

Regarding claim 20, Corl teaches the method of claim 11, wherein the intraluminal ultrasound device is an intravascular ultrasound (IVUS) device configured to be positioned within a blood vessel (figure 1, element 102, para. 0020).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Corl (US Pub No. US 2016/0074005) in the view of Corl (US Pub No. US 2014/0187963, herein Corl 2).

Regarding claim 7, Corl teaches the intraluminal ultrasound imaging system of claim 1, however fails to explicitly teach wherein the intraluminal ultrasound device comprises: a rotatable, flexible elongate drive cable comprising a proximal portion and a distal portion; and an ultrasound element disposed at the distal portion of the drive cable and configured to obtain imaging data of the body lumen while rotating. 
Corl 2, in the same field of endeavor, teaches a rotatable, flexible elongate drive cable comprising a proximal portion and a distal portion (figure 1, element 102, para 0025); and an ultrasound element disposed at the distal portion of the drive cable and configured to obtain imaging data of the body lumen while rotating (figure 1, element 150, para 0025). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Corl to incorporate the teachings of Corl 2 to provide a rotational IVUS catheter. Doing so would offer more details and better resolution.

Regarding claim 19, Corl teaches the method of claim 11, however fails to explicitly teach wherein the intraluminal ultrasound device comprises: a rotatable, flexible elongate drive cable comprising a proximal portion and a distal portion; and an ultrasound element disposed at the distal portion of the drive cable and configured to obtain imaging data of the body lumen while rotating.
Corl 2, in the same field of endeavor, teaches a rotatable, flexible elongate drive cable comprising a proximal portion and a distal portion (figure 1, element 102, para 0025); and an ultrasound element disposed at the distal portion of the drive cable and configured to obtain imaging data of the body lumen while rotating (figure 1, element 150, para 0025). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Corl to incorporate the teachings of Corl 2 to provide a rotational IVUS catheter. Doing so would offer more details and better resolution.
Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. The applicant argues that the prior art does not teach the following limitation “process the ultrasound echo signal to generate a processed ultrasound echo signal, prior to digitizing the ultrasound echo signal; 
digitize the processed ultrasound echo signal with the ADC to generate a digitized ultrasound echo signal”
however, the prior art of Corl teaches in paragraphs 0030-0031, that the data received from the instrument is passed through a separator element 202 which passes the composite signal through a low-pass filter to extract the pressure-related data and through a high-pass filter to extract the flow-related data. After separation, one or more of the data signals may be amplified. In the illustrated embodiment, the flow data is amplified by the illustrated amplifier, signal data are amplified prior to analog-to-digital conversion. The amplified data is digitized using analog-to-digital converters such as ADC 206. Therefore, the signal is filtered and amplified prior to the digitization process.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793  

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793